 CENTRAL TRANSPORT, INC. 407Centra, Inc., d/b/a Central Transport, Inc., and Cen-tral Cartage Company and Truck Drivers Union Local 407, affialiated with the International Brotherhood of Teamsters, AFLŒCIO, Peti-tioner.  Case 8ŒRCŒ15004 May 12, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On June 19, 1996, the Regional Director for Region 8 issued a Decision and Direction of Election in which he found appropriate the petitioned-for single employer bar-gaining unit of the Employer™s dock and yard employees at the Employer™s facility in Cleveland, Ohio.  The Em-ployer filed a timely request for review, contending, inter alia, that the petitioned-for unit is inappropriate because the record evidence establishes a controlling history of multiemployer bargaining.  On July 24, 1996, the Board granted the Employer™s request for review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Having carefully evaluated the record, including the Employer™s brief on review, the Board concludes that the Employer has established a controlling history of bar-gaining on a multiemployer basis, and has accordingly rebutted the presumption in favor of single employer bargaining units.  We shall therefore dismiss the petition. I. FACTURAL BACKGROUND A.  Collective-Bargaining History The Employer is engaged in the breakdown, consolida-tion, and delivery of freight, and has terminals in Cleve-land, Ohio, and throughout the United States.  The peti-tioned-for unit of dock and yard employees (hereafter dockworkers) performs the breakdown of shipments re-ceived at the Employer™s Cleveland terminal, and con-solidates the shipments for local delivery. The collective-bargaining history for the petitioned-for unit commences in 1982, when the Employer obtained an automotive consolidation contract to be performed at the Cleveland terminal.  The Employer hired personnel from D & S Leasing to perform this work.  D & S Leasing then entered into a contract recognizing Teamsters Local 507 as the representative, on a single employer basis, of the unit of dockworkers at the Cleveland terminal.  The contract was a so-called ﬁwhite paperﬂ agreement, with terms differing from those set forth in the Teamsters Na-tional Master Freight Agreement (NMFA).  The NMFA is a nationwide collective-bargaining agreement negoti-ated between the Teamsters National Freight Industry Negotiating Committee (TNFINC) on behalf of various Teamsters local unions, and the Motor Carriers Labor Advisory Council (MCLAC) on behalf of various em-ployers in the freight industry. On October 6, 1982, Teamsters Local 964 replaced Local 507 as the bargaining representative for the unit of dockworkers.  D & S Leasing and Local 964 thereafter executed a collective-bargaining agreement, effective from 1982 to 1985, covering the unit of dockworkers on a single employer basis and incorporating the same terms as the above-referenced white paper agreement.  D & S Leasing and Local 964 executed a successor single em-ployer contract effective June 1, 1985, to March 31, 1988. On May 31, 1986, the Employer canceled its contract with D & S Leasing to perform the automotive consoli-dation work at the Cleveland terminal.  D & S Leasing in turn laid off the entire unit of dockworkers.  The Em-ployer thereafter utilized its own employees to perform the unit work, including the rehire of a limited number of unit employees who been employed by D & S Leasing.  On the filing of unfair labor practice charges, the General Counsel issued a complaint alleging, and the Board found, inter alia, that D & S Leasing and the Employer were joint employers, that the layoffs were unlawfully motivated by antiunion animus, and that the Employer had unlawfully refused to recognize and bargain with Local 964 over the decision to cancel the contract with D & S Leasing.  The Board ordered, inter alia, reinstate-ment of the affected employees, and that the Employer bargain with Local 964 as the representative of the unit of dockworkers. D & S Leasing, 299 NLRB 658 (1990).  The Sixth Circuit enforced the Board™s Order. NLRB v. Centra, Inc., 954 F.2d 366 (6th Cir. 1992), cert. denied 513 U.S. 983 (1994). In October 1992, the Employer and Local 964 entered into a collective-bargaining agreement covering the unit of dockworkers by signing onto the NMFA, the multi-employer/multilocal contract covering Teamsters em-ployed in the freight industry.  That NMFA contract was effective from April 1991 to March 1994.  Both Local 964 and the Employer were signatory to the successor NMFA contract effective from April 1, 1994, to March 31, 1998. B. Jurisdiction Over the Dockworkers Unit  is Awarded to the Petitioner Local 407 In 1992, the Petitioner Local 407 initiated internal Teamsters jurisdictional procedures seeking to be awarded jurisdiction over the dockworkers unit.  The claim of jurisdiction is apparently based on the assump-tion by Local 407 of some representational responsibili-ties on behalf of unit employees after the Employer un-lawfully refused to bargain with Local 964.  On May 12, 1993, the International Brotherhood of Teamsters (IBT) Executive Board awarded jurisdiction over the unit to Local 407. In June and August 1993, Local 407 notified the Em-ployer of the jurisdictional award, and requested that the Employer recognize and bargain with Local 407 as the 328 NLRB No. 60  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 408representative of the unit.  The Employer has refused to 
do so.  The NMFA contract re
quires that all signatory 
employers and unions comply with IBT internal jurisdic-

tional determinations.
1 In January 1994, Local 407, recognizing that the unit 
employees would be unrepresented because of the Em-

ployer™s refusal to recognize Local 407, requested that 
the IBT executive board stay 
the jurisdictional award so 
that Local 964 could tempor
arily represent the unit em-
ployees.  The request for a stay was granted on February 
1, 1994. On January 28, 1994, the Petitioner filed the 
instant petition to represent the unit of dockworkers em-
ployed at the Employe
r™s Cleveland terminal. 
On June 30, 1995, the IBT executive board granted the 
request of Local 407 to lift the stay of the jurisdictional 
award.  On September 18, 1995, Local 964 informed the 
Employer by letter that it recognized the Teamsters juris-
dictional award to Local 407, and that it disclaimed all 
rights to represent the unit employees.  In that letter, Lo-
cal 964 requested that the em
ployer recognize the trans-fer of the unit to Local 407, 
and stated that it would ﬁre-
tain and serviceﬂ those memb
ers until the transfer was 
complete. On March 8, 1996, Local 964 filed with the 
Board a disclaimer of interest for the unit employees.
2 II. ANALYSIS
 ﬁA single employer unit is
 presumptively appropriate 
and a party urging a multiemployer unit must demon-
strate a controlling history of bargaining on a multiem-
ployer basis and an unequivocal intent by the employer 
to participate in and be bound by the results of group 

bargaining.ﬂ 
Sands Point Nursing Home
, 319 NLRB 390 
(1995).  We find, contrary to the Regional Director, that 

the Employer here has rebutted the presumption in favor 
of the petitioned-for single employer unit by demonstrat-
ing significant history of bargaining on a multiemployer 
basis.  The Regional Director correctly observed that 
bargaining occurred on a single employer basis from the 
unit™s inception in 1982, was scheduled to continue until 
1988 on that single employer basis by virtue of contract 
extension, and that single employer bargaining ceased 
when the Employer unlawfully abrogated the collective-
bargaining agreement in 1986.  The Regional Director 
                                                          
                                                           
1 Art. 30 of the NMFA provides: 
In the event that any dispute should arise between any Local Un-
ions, parties to this Agreement or Supplements thereto, or be-
tween any Local Union, Party to this Agreement or Supplements 
thereto and any other Union, rela
ting to jurisdiction over employ-
ees or operations covered by such agreements, the Employer and 
the Local Unions agree to accept an
d comply with the decision or 
settlement of the Unions or Uni
on bodies which have the author-
ity to determine such dispute, and such disputes shall not be sub-
mitted to arbitration under this Agreement or Supplements thereto 
or legal or administrative agency proceedings. . . . 
2 The disclaimer provided, in part, that ﬁ[i]t is understood that this 
disclaimer of interest for the empl
oyees in the above unit is without 
prejudice.ﬂ further recognized that subsequent to the Employer™s 
unlawful conduct, however, bargaining has been exclu-
sively on a multiemployer basis pursuant to the NMFA.  
The Regional Director thus found that ﬁthe history of 
collective-bargaining in this case was on a single em-
ployer basis from 1982 to 1986 and on a multiemployer 
basis from 1986 until the present.ﬂ
3  Based on these facts, 
the Regional Director concluded that the record did not 
establish a controlling history 
of collective-bargaining on 
a multiemployer basis, and hence that the presumption in 
favor of a single employer unit had not been rebutted. 
The Employer principally argues on review that the 
Regional Director erred by 
assigning controlling weight 
to the single employer bargaining history that occurred 
from 1982 to 1986.  The Employer contends that the sub-
sequent history of multiemployer bargaining pursuant to 
the NMFA should be controlling, and is sufficient to 
rebut the presumption in favor of the petitioned-for sin-

gle employer unit.  
Unit determinations are by their nature highly fact spe-
cific, and determination of a unit™s appropriateness will 
invariably involve factual situationsŠas hereŠpeculiar 
to the employer and unit at issue. 
Maramount Corp.
, 310 
NLRB 508, 511 fn. 12 (1993).  This case presents the 
unusual factual situation in which there is a history of 
collective-bargaining in the petitioned-for unit on both a 
single employer and multiemployer basis.  In deciding 
whether to assign controlling weight to the former or the 
latter history, we are faced 
with the task of balancing 
stability in collective-bargaining relationships against the 
interest in assuring employees
™ freedom of choice. See, 
e.g., Albertson™s, Inc.
, 307 NLRB 338 (1992); 
Kalama-
zoo Paper Box Corp.
, 136 NLRB 134, 137 (1962).  We 
find that the balance here should be struck in favor of 
stability in labor relations. 
The Petitioner does not dispute the Regional Director™s 
finding that the dockworkers unit has been represented in 
a multiemployer context since 1986, culminating with 
the Employer and Local 964 signing onto the multiem-
ployer/multilocal NMFA contract in 1992, and to the 
successor NMFA contract effec
tive from April 1, 1994 to 
March 31, 1998.  The record
 evidence accordingly estab-
lishes that the unit employees have had a distinct identity 

in the multiemployer unit for a significant period of time.  
This is accordingly not a case in which the history of 
multiemployer bargaining has been for a brief duration, 
and thus is insufficient to rebut the presumption in favor 
of single employer units.  
West Lawrence Care Center
, 305 NLRB 212, 217 (1991) (brief duration is less than a 
 3 No party challenges this finding. 
 The record indicates that the unit employees were covered by the terms of the NMFA commencing in 
1986 following the Employer™s unlawful conduct.  See 
D & S Leasing
, 299 NLRB at 659. 
 CENTRAL TRANSPORT, INC. 409year).
4  ﬁThe longer the history of bargaining in a broader 
unit, the greater the weight of that history in the bal-
ance.ﬂ West Lawrence Care Center
, supra
 at 217. 
The Board has nevertheless found a lengthy history of 
multiemployer bargaining not to be determinative of unit 

appropriateness when the benefits and stability to be 
achieved through multiemployer bargaining have not 
inured to the benefit of employees.  
Burns International 
Security Service
, 257 NLRB 387, 388 (1981); 
Mara-
mount Corp.
, supra, 310 NLRB at 511.  There is no con-
tention that such circumstan
ce is applicable here, how-
ever, and we discern no ev
idence in the record upon 
which to draw that conclusion.  We accordingly have no 
basis for discounting the significant history of multiem-
ployer bargaining with respect to the petitioned-for unit 
under the aegis of the NMFA.  ﬁThe Board has long been 
mindful of the beneficial stability and uniformity of labor 
conditions to be achieved through associationwide bar-
gaining co-extensive with employee units of various em-
ployers in the same industry.ﬂ 
Burns International Secu-
rity Service
, supra at 388. 
The Board will thus not disturb an established bargain-
ing relationship unless required to do so by the dictates 
of the Act or other compelling circumstance.  
Great At-
lantic & Pacific Tea Co.
, 153 NLRB 1549, 1550 (1965).  
We have carefully consider
ed whether the single em-
ployer collective-bargaining hi
story that attached from 
1982 to 1986 is a compelling circumstance warranting 
disruption of the established multiemployer bargaining 
relationship.  We recognize th
at single employer bargain-
ing was only extinguished by the Employer™s unlawful 
conduct in 1986, and that the multiemployer bargaining 
came about in the wake of that unlawful conduct.  As we 
have observed, however, that multiemployer bargaining 
has continued thereafter and has resulted in a stable and 
beneficial bargaining relationship.  We further recognize 
that the multiemployer collective-bargaining agreements 
reached by the Employer and Local 964 under the 
NMFA were in compliance with the bargaining order 
issued by the Board and enforced by the Sixth Circuit.  In 
these circumstances, we do not believe that the Em-

ployer™s prior unlawful conductŠwhich has been recti-
fied in the unfair labor practice proceedingsŠcompels 
the Board to disturb the current established multiem-
ployer bargaining relationship in favor of the earlier sin-
gle employer relationship.  
We accordingly shall dismiss 
the instant petition.
5                                                           
                                                                                              
4 See U.S. Pillow Corp.
, 137 NLRB 584, 587 fn. 12 (1962) (collect-
ing cases holding that either ﬁless than a yearﬂ or ﬁabout a yearﬂ of 
multiemployer bargaining may be co
nsidered ﬁbrief durationﬂ). 
5 In light of our decision to dismiss the petition based upon the his-
tory of multiemployer bargaining, it 
is unnecessary to pass on the Em-
ployer™s argument that the Regiona
l Director erroneously denied the 
Employer™s motion to reopen the r
ecord to adduce additional evidence regarding the multiemployer bargaining history. 
Our dissenting colleague asserts that the multiem-
ployer unit began in 1992.  However, the Petitioner does 
not dispute the Regional Director™s finding that the mul-
tiemployer unit began in 1986.  Thus, at the time of the 
petition herein (January 28, 1994), the multiemployer 
unit had been in existence for 8 years, not 16 months.
6 The dissent also relies on 
the fact that the single-
employer recognition was 
unlawfully
 ended in 1986.  
However, the critical fact is that 
a multiemployer unit 
was lawfully created
 in 1986, and has existed at all times 
since. ORDER It is ordered that the petition in Case 8ŒRCŒ15004 
is dismissed. 
 MEMBER 
FOX, dissenting. 
It is well settled that a single employer unit is pre-
sumptively appropriate and that a party urging a mul-
tiemployer unit bears the burden of rebutting that pre-
sumption by demonstrating a controlling history of bar-
gaining on a multiemployer basis.  
Sands Point Nursing 
Home
, 319 NLRB 390 (1995); 
Cab Operating Corp.
, 153 NLRB 878, 879Œ880 (1965).  Contrary to my col-

leagues, I would find that the Employer here has failed to 
rebut the presumption in favor of the petitioned-for sin-
gle employer unit. 
The record shows that bargaining covering the instant 
unit of dockworker
s commenced on a single employer 
basis from the unit™s inception in 1982.  That initial col-
lective-bargaining agreement between the Employer and 
Teamsters Local 964 was effective from 1982 to June 30, 
1985, and a successor single employer contract was 
thereafter executed effective 
June 1, 1985, to March 31, 
1988.  The record thus esta
blishes that the single em-
ployer bargaining unit was contractually recognized for a 
6-year period.  There is no dispute that this established 
single employer bargaining relationship was only extin-
guished because of the unfair labor practices committed 
by the Employer in 1986.
7 Following the disruption of the single employer bar-
gaining relationship due to the unlawful conduct, in Oc-
tober 1992 the Employer and Teamsters Local 964 en-
tered into a collective-bargai
ning agreement covering the 
unit of dockworkers by signing onto the multiemployer/-
multilocal contract covering Teamsters employed in the 
 Although Local 964 asserts that it
 has disclaimed representation 
rights in the multiemployer unit, in these circumstances we will not 
treat the disclaimer as a rupture of
 the multiemployer relationship.  See 
Estate of Bella Moses
, 247 NLRB 144 (1980). 
6 U.S. Pillow, 137 NLRB 584, cited by our colleague, is clearly in-
apposite.  In that case, the single-employer petition was filed during the 
term of a single-employer contract.  In addition, as discussed above, the 
multiemployer unit here was 
not ﬁof brief duration.ﬂ 
7 D & S Leasing
, 299 NLRB 658 (1990), enfd. sub nom. 
NLRB v. 
Centra, Inc., 954 F.2d 366 (6th Cir. 1992), cert. denied 513 U.S. 983 
(1994). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 410freight industry.  That contract was effective until March 
1994.  On January 28, 1994, the Petitioner timely filed 
the instant petition to represent the unit of dockworkers 
employed at the Employe
r™s Cleveland facility.
8 The record accordingly show
s that the single employer 
unit was in existence for 4 years from 1982 to 1986 and 

was scheduled to continue for 2 additional years.  In con-
trast, at the time the instant petition was filed, the mul-
tiemployer bargaining relationship had been in existence 
for about 16 months.  Under the well-established prece-
dent cited by the majority, the latter history of 16 months 
of bargaining in the broader unit is of a brief duration 
which is insufficient to rebut
 the presumption in favor of 
the petitioned-for single employer unit. See 
U.S. Pillow 
Corp
., 137 NLRB 584, 587 fn. 12 and cases cited therein 
(1962) (multiemployer bargaining of about a year con-
sidered brief duration). 
Further, the majority acknowledges that even this rela-
tively brief multiemployer barg
aining history came about 
only as a result of the Employ
er™s unlawful conduct in 1986.  In these circumstances, the Board should be hesi-
tant to assign controlling weight to that multiemployer 
bargaining history, and I decline to do so.  I likewise 
cannot join my colleagues in assigning controlling 
                                                          
 8 As the Regional Director recognized, a petition filedŠas in this 
caseŠmore than 60 days but less than 90 days before the expiration 
date of the contract is timely filed.  
Leonard Wholesale Meats
, 136 
NLRB 1000 (1962). 
weight to two additional fact
s in this case: the successor 
multiemployer contract effective from April 1, 1994, to 
March 31, 1998; and the sketchy bargaining history as-
serted for the period 1986 to 1992.  The former was 
reached only after the inst
ant representation petition was 
filed, and thus has at best an attenuated connection to 
events during the relevant time period leading up to the 

filing of the petition.  With respect to the latter period, 
the Employer abrogated its existing collective-bargaining 
agreement with Local 964, there was no signed and en-
forceable collective-bargaining
 agreement, the Employer 
did not recognize any union as the representative of the 

employees, and there is in essence no meaningful bar-
gaining history during this period. 
The majority has appropriat
ely cautioned that determi-
nation of a unit™s appropriateness will invariably involve 

factual situationsŠas hereŠpeculiar to the employer and 
unit at issue.  On careful consideration of the ﬁpeculiarﬂ 
facts of this case, I would af
firm the Regional Director™s Decision and Direction of Election, which found the peti-
tioned-for single employer unit to be appropriate, and 

conduct an election therein. 
  